Citation Nr: 1416919	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthritis of the left ring finger, to include as secondary to the service-connected fracture of the left ring finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1965 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2014, the Veteran provided testimony at a Board hearing, before the undersigned Veterans Law Judge, the transcript of which is of record.  During the Board hearing, a private medical record was received and the Veteran waived review of the submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013). Thus, the Board will consider this evidence in the adjudication of the appeal.

Additionally, while the RO issued a June 2013 rating decision, which denied a claim to reopen service connection for arthritis of the left ring finger, the Board notes that this claim was already on appeal, based upon a May 2009 rating decision.


FINDING OF FACT

The Veteran's osteoarthritis of the left ring finger is as likely as not attributable to his active service.


CONCLUSION OF LAW

The criteria for service connection osteoarthritis of the left ring finger have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran satisfies the existence of the present disability standard with regard to osteoarthritis of the left ring finger.  In June 2013, the Veteran underwent a VA hand and finger examination and was diagnosed status post fracture of the left ring finger with osteoarthritis.  This diagnosis based upon a June 2011 imagining study of the left hand, which is of record.  Thus, the Board finds the Veteran does have current disability of osteoarthritis of the left ring finger.  
September 1967 and November 1967 service treatment records document that the Veteran sustained an injury to his left ring finger.  Thus, the element of the incurrence of an in-service injury is met for a left finger disability.

As to whether there is a nexus between the Veteran's present disability and the possible in-service incurrence of the disease there is only one medical opinion of record.  In March 2009, the VA examiner provided an opinion that Veteran's rheumatoid arthritis of the Veteran hands, and specifically his left ring finger, was less likely as not caused by or result of an undisplaced fracture of the proximal phalanx of this digit sustained during active duty.  The examiner's rationale was that bone trauma is not a recognized cause of this condition, which is an immune system disorder.  However, the March 2009 VA examination report has limited probative because the Veteran has subsequently been diagnosed with osteoarthritis, not rheumatoid arthritis as was addressed in the opinion.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In January 2014 testimony, the Veteran stated that he had complained of his finger constantly hurting, but he did not seek treatment until he was 50 years old.  The Veteran further testified that he did not know he was supposed to go to doctors to file a claim.  Thus, the evidence tends to show a continuity of left ring finger pain since the Veteran's injury during service.  As the evidence shows that the Veteran presently has osteoarthritis of the left ring finger, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has osteoarthritis of the left ring finger based on a continuity of symptomatology.  

At the least, the evidence raises reasonable doubt as to whether the Veteran's current osteoarthritis of the left ring finger is etiologically related to the injury during service.  When resolving doubt in the Veteran's favor, the Board finds that the disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for osteoarthritis of the left ring finger is warranted.



ORDER

Entitlement to service connection for osteoarthritis of the left ring finger is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


